PER CURIAM.
The law of this case was settled by our decision in Baum v. Pines Realty, Inc. et al., 164 So.2d 517. We find, upon an inspection-of the record, that the final decree from which this appeal is taken, conforms, with one exception, to the law of the case as-previously laid down. The decree should' have been against the appellees, who were-the defendants below, jointly and not severally. For this reason the final decree is reversed with instructions to the *187■cliancellor to amend the decree by making -the defendants named therein jointly liable for the payment of all sums found to be due -•the plaintiff. In all other respects the ■decree is affirmed.
SHANNON, Acting C. J., HOBSON, J., and WILLSON, J. H., Associate Judge, •concur.